The Surrogate.
In this matter it is claimed on *126behalf of the Bank Clerks’ Mutual Benefit Association that the bequest of $>10,000 to it under the will of decedent is exempt from the collateral legacy tax upon the ground that the association is a charitable organization, the object being “to relieve the necessities of the aged and disabled, and benefit the families of deceased officers and clerks. connected with the banks and savings bank of the city of New York and vicinity,”- and bases its claim upon title 1, c. 13, Rev. St. §4 :, “The following property shall be exempt from taxation; ” and subdivision 7 : “ The personal estate of every incorporated company, not made liable on its capital in the fourth title of this chapter.” Title 4, § 1, is as follows : “ All moneyed or stock corporations deriving an income or profit from their capital, or otherwise, shall be liable to taxation on their capital, in the manner hereinafter described.” Section 2: “ The president.....or other proper officer of every such incorporated company shall.....make and deliver to the assessors a written statement specifying : (1) The real estate owned by such company; (2) the capital stock actually paid in, and secured to be paid in, excepting therefrom the sums paid for real estate, and the amount of such capital stock held by the state, and by any incorporated literary or charitable institutions.....” The Bank Clerks’ Mutual Benefit Association was incorporated March 24, 1869, under the general “ Act for the incorporation of benevolent, charitable, scientific, and missionary societies,” enacted in 1848, but there is no provision in its charter exempting it from taxation. It is only by implication and analogy that it can be claimed to have *127any right to be exempted. In article 2 of its constitution, which treats of membership, it is expressly stated in section 1 that “ no applicant shall be admitted to membership after attaining the age of 50 years.” Section 2 provides that u all applications for membership must be accompanied by a certificate of health from one of the examining physicians of the association, and be referred to the committee on the admission of members. The applicant for membership, if accepted, shall pay the fee of the medical examiner.” Article 12 provides that “ any member failing to pay his assessments for three consecutive months shall forfeit his membership, and all the benefits resulting therefrom, and shall not be readmitted to membership in the association under any circumstances.” These provisions seem to establish the fact that the association is nothing more than a mutual benefit insurance association, like the Knights of Honor, the Royal Arcanum, and numerous other and kindred associations. It is restricted to a certain class, and to a certain community; but the objects are the same,—for the aid of the sick and disabled members, and some provision for the families of deceased members; the burden falling as lightly as possible upon the association by limiting their assessment to one dollar for each death, and arranging for the reduction of even that amount in the discretion of the officers of the association. There seems to be no definite amount set apart to be paid in case of sickness or death; it is apparently left to the exigencies of the case or the discretion of the officers. In that respect it differs from the purely benefit insurance companies, where *128a definite amount is fixed upon as the insurance, and where, in the case of sickness, it is generally a set sum. In Catlin v. Trinity College, 22 Abb. N. C. 28 ; 49 Hun 278, it was held “ that since a church is exempt only as to its buildings, lots, and furniture ” under 2 Rev. St. (7th ed.) 982, § 4 (8th ed. 1083), and both the church and the missionary society fall outside of the exemptions of subdivision 6, of “all stock owned by the state or by literary or charitable institutions,” and subdivision 7, “ of the personal estate of every incorporated company not made liable to taxation on its capital, they are neither exempt from taxation, and are subject to the tax on their bequests.....” There seems to be no ground, therefore, for sustaining the contention of the Bank Clerks’ Mutual Benefit Association that the legacy of $10,000, which passes to it under the will of 'this decedent, is exempt from the tax.
The appraiser’s report is confirmed.